Citation Nr: 0432408	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  93-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Scheuermann's disease.  


REPRESENTATION

Appellant represented by:	Charles D. Hankey, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's sister


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1974 
to March 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In August 1995, the Board remanded this claim to the RO for 
additional development.  The case was returned to the Board 
and in January 1998, the Board denied the veteran's claim.  
The veteran appealed that decision to The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In March 1999, the Court vacated the Board's decision and 
granted a joint motion to remand the appeal.  In June 2003, 
the Board remanded the claim to the RO for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In June 2003, the Board remanded this claim to the RO.  At 
that time the Board noted that in July 2002, the Board had 
undertaken additional development pursuant to authority 
granted by 67 Fed. Reg. 3099, 3174 (January 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  The veteran was 
informed that the development action requested by the Board 
resulted in a review of the claims file by the Chief of the 
Compensation and Pension Service at the VA Medical Center in 
Indianapolis in November 2002 and a medical opinion.  The 
Board further noted that on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit, in Disabled 
American Veterans, v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), held that 38 
C.F.R. § 19.9(a)(2) was invalid because, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide a notice required by 38 
U.S.C.A.[§] 5103(a)" and "not less than 30 days to respond to 
the notice") was invalid because it was contrary to 38 
U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.

The Board pointed out that in the instant case, the appellant 
and his representative had not been provided the opportunity 
to review the evidence added to the record as a result of the 
Board's development action pursuant to 38 C.F.R. § 20.903(b), 
and that he had also not waived his right to have the 
additional evidence considered initially by the RO.  

In an August 2003 letter to the RO, the veteran's attorney 
reported that copies of the result of the Board's additional 
development noted in the Board's June 2003 remand had not 
been received by him.  He requested that copies be sent.  The 
record does not indicate that this has been accomplished. 

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), and to ensure that the 
veteran has been afforded due process, the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

2.  The RO should forward to the 
veteran's representative a copy of the 
November 2002 VA medical opinion offered 
by the Chief of the Compensation and 
Pension Service at the VA Medical Center 
in Indianapolis, Indiana.  Sufficient 
time must be allowed for a response.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO should then undertake any other 
action required to comply with the notice 
and duty-to-assist requirements of the 
VCAA and VA's implementing regulations.  

If any additional evidence is received, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  


Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




